Bloodwoeth, J.
1. The judge presiding when this case was first tried in the municipal court of Atlanta properly allowed the amendments to the original petition, and the petition as amended was not subject to any ground of the demurrer, nor was it subject to dismissal upon the ground that the “plaintiff’s petition as amended did not set forth a legal cause of action against these defendants,”
*733Decided November 14, 1928.
McDaniel & Neely, Thomas M. Stubbs, for plaintiffs in error.
Shelf er & Dunaway, Bryan & MiddlebrooJcs, contra.
2. Neither of the two grounds of the motion for a new trial in the municipal court of Atlanta, based upon the rejection of evidence, is complete and understandable within itself, and they can not be considered by this court. Sisk v. Sisk, 37 Ga. App. 369 (140 S. E. 520).
3. The judge who tried the case in the municipal court of Atlanta did not err in directing a verdict for the plaintiff, nor did the appellate division of the municipal court, for any reason assigned, err in failing to reverse the judgment of the trial judge on appeal.
4. The judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.


Broyles, O. J., concurs. Lulce, J., disqualified.